ERVIN, Justice
(dissenting):
This case relates to City of Daytona Beach v. Brown (Fla.App.1973), 273 So.2d 124. The Circuit Court on due appeal from the Municipal Court had held a disorderly conduct ordinance facially unconstitutional. On a second appeal to the Dis*548trict Court from the Circuit Court, that court held the ordinance constitutional. Irrespective of the merits of the ordinance, certiorari lies here to quash the unauthorized appellate decision of the District Court which acted beyond its appellate jurisdiction. See Section 6, Article V, Constitution of Florida 1885, as amended (now an unrepealed statute), which governed the jurisdiction of the appeals below in this case. Also see State v. Katz (Fla.App.3d), 108 So.2d 60. The question arises do we exercise our supervisory jurisdiction to maintain the appellate jurisdiction of our judicial system, as the Constitution provides, or do we “sweep under the rug” constitutional jurisdictional limits when we disagree with an initial decision below.